Citation Nr: 0123964	
Decision Date: 10/02/01    Archive Date: 10/09/01

DOCKET NO.  00-24 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for right hip arthritis 
secondary to service-connected bilateral knee disorders.

2.  Entitlement to service connection for left hip arthritis 
secondary to service-connected bilateral knee disorders.

3.  Entitlement to an increased evaluation for chondromalacia 
of the left knee with patellofemoral syndrome, currently 
evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for chondromalacia 
of the right knee with patellofemoral syndrome, currently 
evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from October 1986 to 
October 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO), which denied the benefits sought on 
appeal.   

Effective November 20, 2000, a new law was promulgated, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), which expanded the law 
relating to the duty to assist, and the need for notice to 
the veteran concerning searching for and obtaining records, 
substantiating claims, and completing an application for 
compensation benefits.  The law applies to all claims pending 
on the date of enactment.  Pursuant to the VCAA, there is now 
an expanded duty to assist the veteran.  Accordingly, the 
case is now being reviewed by the Board based on all the 
evidence of record, and all pertinent laws, regulations, and 
Court decisions. 

For consistency and economy, the Board employs the terms 
"left knee disability" and "right knee disability" to 
refer to the veteran's service-connected chondromalacia of 
the left knee with patellofemoral syndrome and chondromalacia 
of the right knee with patellofemoral syndrome, respectively.


FINDINGS OF FACT

1.  The VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claims 
and all relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  The medical evidence does not establish any left or right 
hip arthritis related to the veteran's service-connected left 
and right knee disabilities.

3.  The service-connected left knee disability is objectively 
manifested by moderate pain on motion with range of motion 
from 0 to 130 degrees, limited by pain and soreness; with 
stable ligaments, patellofemoral pain and crepitation, no 
joint line pain or effusion; with subjective complaints of 
pain, stiffness, swelling and sensation of giving out.

4.  The service-connected right knee disability is 
objectively manifested by moderate pain on motion with range 
of motion from 0 to 130 degrees, with pain and crepitation 
around the knee cap and knee cap soreness and tenderness; 
with stable ligaments, no joint line pain or effusion; with 
subjective complaints of pain, stiffness, swelling and 
sensation of giving out.


CONCLUSIONS OF LAW

1.  Service connection for left and right hip arthritis is 
not warranted because no such disability has been documented 
as present and related to service-connected disability.  38 
U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.310 (2000).

2.  The criteria for a rating in excess of 10 percent for 
chondromalacia of the left knee with patellofemoral syndrome, 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5014, 
5257, 5259, 5260, 5261, 5262, 5263 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

3.  The criteria for a rating in excess of 10 percent for 
chondromalacia of the right knee with patellofemoral 
syndrome, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5014, 5257, 5259, 5260, 5261, 5262, 5263 (2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under VCAA the VA shall make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claims.  The VA is not required to provide assistance to a 
claimant if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In a claim 
for disability compensation, assistance shall include 
providing a medical examination or obtaining a medical 
opinion in cases in which such an examination or opinion is 
necessary to make a decision on the claim.  Such an 
examination or opinion shall be  treated as necessary if the 
evidence of record (1) contains competent evidence of a 
current disability or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's service; but (3) does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

At the outset, the Board finds that all relevant facts have 
been properly and sufficiently developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by the Veterans Claims 
Assistance Act.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  In this regard, the Board notes the veteran's medical 
records have been obtained, and there is no indication of any 
additional records that have not been obtained.  In addition, 
the RO afforded the veteran VA examinations in order to 
determine the severity of his right and left knee 
disabilities.   As discussed further below, there is no 
competent evidence that the veteran has a current bilateral 
hip arthritis disability.  Therefore, under VCAA, VA has met 
its statutory duty to assist regarding the claim for service 
connection for bilateral hip arthritis.  Additionally, the 
veteran has been apprised of the evidence needed to 
substantiate his claims.  See the October 2000 Statement of 
the Case and the June 2001 Supplemental Statement of the Case 
issued during the pendency of the appeal.  Accordingly, the 
VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  
Therefore, the Board concludes that the VA has met its 
statutory duty to assist with respect to all claims on 
appeal.

Service Connection for Left and Right Hip Arthritis Secondary 
to Service-Connected Bilateral Knee Disabilities

The veteran is claiming service connection for bilateral hip 
arthritis as secondary to the veteran's service-connected 
left and right knee disabilities.  Service connection 
connotes many factors, but basically, it means that the 
facts, as shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The United States 
Court of Appeals for Veterans Claims (the Court) has 
determined also that service connection is in order when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition.  The Court indicated that a veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).

The medical evidence in this case includes service medical 
records and reports of several VA examinations from 1994 to 
July 2000.  The Board notes that service medical records do 
not show that the veteran complained of or suffered from a 
chronic disorder of the hips, bilaterally, during service, 
including arthritis.  None of the clinical records during 
service contain findings reflecting any hip disability 
including arthritis; and during a September 1992 separation 
examination, no abnormal evaluation was made referable to the 
hips.  

After service, there is no medical evidence to show objective 
evidence of the claimed arthritis of the right and left hip.  
Since service, the veteran has undergone a VA general and 
orthopedic examination in February 1994 and VA orthopedic 
examinations in June 1998 and July 2000.  There is no 
indication in any of these examination reports that the 
veteran made any complaints regarding his hips.  Nor are 
there any other medical records containing evidence to 
support the veteran's assertion of a present left and right 
hip arthritis disability.  In sum, there is no competent 
medical evidence in the VA examination reports or otherwise 
in the claims file, of any present left and right hip 
arthritis.  Nor is there any such evidence to relate the 
claimed left and right hip arthritis to his service-connected 
left and right knee disabilities or to service directly.  

Based on a review of the medical evidence of record, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for bilateral hip 
arthritis as secondary to a service-connected left and right 
knee disabilities.  The preponderance of the evidence is 
against the claim that the veteran has bilateral hip 
arthritis related to his service-connected left and right 
knee disabilities.  As such, the veteran's claim for service 
connection for the claimed left and right hip arthritis must 
be denied.  

In making this determination, the Board has also considered 
statements by the veteran indicating that he has left and 
right hip arthritis related to his service-connected left and 
right knee disabilities.  However, where the determinative 
issue is one of medical causation or a diagnosis, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  Since the record does not 
reflect that the veteran possess the medical training and 
expertise necessary to render an opinion as to either the 
cause or diagnosis of the claimed disorders, these lay 
statements are of little probative value and cannot serve as 
a basis for granting service connection.  See Heuer v. Brown, 
7 Vet. App. 379, 384 (1995) (citing Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993)).

The veteran has indicated in his November 2000 substantive 
appeal that VA's duty to assist him was not met in that VA 
should have provided a VA examination regarding the claimed 
bilateral hip arthritis.  In this regard, the Board notes 
that pursuant to the VCAA, there is now an expanded duty for 
VA to assist, and to provide notice to the veteran concerning 
searching for and obtaining records, substantiating claims, 
and completing an application for compensation benefits.  

However, under VCAA there are limits to the duty to assist by 
providing a VA examination or obtaining medical opinions.  
Under that statute the duty to assist requires VA to provide 
an examination under certain enumerated conditions as 
discussed earlier in this decision.  Recent amendments to 
VA's adjudication regulations to implement provisions of VCAA 
further clarify guidelines consistent with the statute 
regarding the conditions giving rise to VA's duty to provide 
an examination or obtain a medical opinion.  See  66 Fed. 
Reg. 45631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(4)).  

Pursuant to the amended changes to 38 C.F.R. § 3.159, VA will 
provide a medical examination or obtain a medical opinion if 
VA determines it is necessary in order to decide the claim.  
It shall be determined to be necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but the record: (1) 
contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability; 
(2) establishes that the veteran suffered an event, injury or 
disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service; or with another 
service-connected disability.  66 Fed. Reg. 45631 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)(4).  

In this case, the claims file does not contain any competent 
medical evidence of any current left or right hip arthritis.  
Moreover, there is no indication, other than the veteran's 
assertion, that the claimed left and right hip arthritis may 
be associated with his service-connected left and right knee 
disabilities.  As such, the veteran has not met these 
threshold conditions required to determine that a VA 
examination is necessary in order to decide these claims of 
entitlement to service connection. 

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for left and right hip arthritis claimed as 
secondary to his service-connected left and right knee 
disabilities.  Because the preponderance of the evidence is 
against the veteran's claim, the doctrine of resolving 
reasonable doubt in the veteran's favor is not for 
application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Increased Rating for Left and Right Knee Disabilities

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2000) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the service-connected 
left and right knee disabilities.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4 (2000).  The Board attempts to determine the 
extent to which the veteran's service-connected disabilities 
adversely affect his ability to function under the ordinary 
conditions of daily life, and the assigned ratings are based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations. 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.10 (2000).  The veteran's medical 
history, current clinical manifestations, and any disability 
due to pain, weakness, fatigue, and limitation of function of 
an affected joint beyond that reflected by limitation of 
motion of such joint has been reviewed in the context of all 
applicable regulations.  See DeLuca v. Brown, 6 Vet. App. 321 
(1993), and 38 C.F.R. §§ 4.40-4.42, 4.45, 4.59.  

Separate diagnostic codes identify the various disabilities.  
If there is a question as to which of two evaluations should 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.

The Board has reviewed the entire record, and has found 
nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical histories 
and findings pertaining to the left knee disability.  In 
cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

In an April 1994 rating decision, the RO granted service 
connection for history of chondromalacia of the left knee 
with patellofemoral syndrome and history of chondromalacia of 
the right knee with patellofemoral syndrome; and assigned 
each of those disabilities a noncompensable evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  In a November 1998 
rating decision, the RO assigned each of these two knee 
disabilities a 10 percent evaluation from June 1997, under 
38 C.F.R. § 4.71a, Diagnostic Code 5014.  

Recent medical evidence in connection with this appeal 
includes the reports of VA orthopedic examinations from 1994 
through 2000.  During a recent VA orthopedic examination in 
June 1998, the veteran reported that the pain in both knees 
had been worse in the last two years.  The pain was mostly 
around and under the kneecap.  He had not sought any medical 
attention for the knees over the years, and took Motrin for 
the pain.  He complained of pain aggravated by prolonged 
standing or sitting.  Cold weather also aggravated the pain.  
He wore a soft brace periodically.  

On examination of the left knee, the range of motion was from 
0 to 120 degrees.  There was no swelling, redness or warmth.  
There was tenderness on movement of the patella.  There was 
patellofemoral grinding, but no ligament instability.  
Examination of the right knee showed that the range of motion 
was from 0 to 120 degrees.  There was no swelling, redness, 
warmth, or ligament instability.  There was tenderness on 
movement of the patella.  There was patellofemoral grinding, 
and no instability was noted in both knees.  X-ray 
examination revealed no evidence of arthritis or other 
pathology; and the impression was normal knees.  The June 
1998 VA examination report contains a diagnosis of 
chondromalacia of the patella bilaterally.

The report of the most recent VA examination, in July 2000, 
shows complaints of persistent bilateral knee pain for a 
number of years, which was gradually and progressively 
getting worse.  He reported getting flare-ups about once a 
month, when he had more pain, soreness and stiffness.  During 
the flare-ups he had trouble getting up and about and had to 
miss work.  Climbing and squatting were very difficult.  He 
reported getting pain, stiffness, swelling, give way, 
fatigability and lack of endurance with the knees.  He 
reported that at times he wore some elastic supports on his 
knees.  He was not using a cane and had had no surgeries; nor 
was he taking any medications.  

On examination, he was able to ambulate without assistance.  
He had had problems and had moderate pain with knee motion.  
The left knee showed moderate pain.  Motion was from 0 to 120 
degrees of active flexion, and to 130 degrees passively, 
limited by pain and soreness.  The veteran had left knee 
patellofemoral pain, patellofemoral crepitation, no joint 
line pain and no effusion.  The left knee was stable to 
medial, lateral and anteroposterior testing.  McMurray's 
testing was negative.  Right knee motion was from 0 to 110 
degrees actively, and to 130 degrees passively with pain and 
crepitation around the knee cap and knee cap soreness and 
tenderness.  There was no medial or lateral joint line pain 
or effusion.  The right knee was stable to medial, lateral 
and anteroposterior testing.  McMurray's testing was 
negative.   

X-ray examination resulted in findings of no fracture or 
dislocation identified; hypertrophic changes involving the 
patella bilaterally; and no acute bony abnormality seen.  The 
impression was that no acute bony abnormality was apparent.  
The July 2000 VA examination report concluded with a 
diagnosis of bilateral patellofemoral syndrome with 
chondromalacia. 

The RO has most recently evaluated the veteran's bilateral 
knee disorders each at the 10 percent rate under 38 C.F.R. § 
4.71a, Diagnostic Codes 5099-5014.  A note to Diagnostic Code 
5014 provides that osteomalacia will be rated on limitation 
of motion of the affected part, as degenerative arthritis.  
Under Diagnostic Code 5260, which rates limitation of 
flexion, flexion limited to 45 degrees warrants a 10 percent 
rating.  Flexion limited to 30 degrees warrants a 20 percent 
rating.  Diagnostic Code 5261 provides that extension limited 
to 10 degrees warrants a 10 percent rating.  Extension 
limited to 15 degrees warrants a 20 percent rating.  Thus, as 
the recent VA examination reports indicate right knee 
limitation of motion from 0 to 110 degrees, and left knee 
limitation of motion from 0 to 120 degrees, an evaluation in 
excess of 10 percent is not warranted under these codes.

Diagnostic Code 5257 provides for evaluation of other 
impairment of the knee due to recurrent subluxation or 
lateral instability.  Slight impairment of the knee, 
including recurrent subluxation or lateral instability, 
warrants a 10 percent evaluation.  A 20 percent evaluation 
requires moderate impairment.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  

None of the recent clinical evidence including the June 1998 
or July 2000 VA examination reports has described the veteran 
as having any recurrent subluxation or lateral instability so 
as to warrant an increase under Diagnostic Code 5257.  The 
most recent VA examination report of July 2000 found that the 
left and right knees were both stable to medial, lateral and 
anteroposterior testing; and McMurray's testing was negative.  
During the previous July 1998 VA examination, no ligament 
instability was found in either knee.  Accordingly, an 
increased schedular evaluation is not warranted under 
Diagnostic Code 5257 for either knee.  Further, as Diagnostic 
Code 5257 is not predicated on loss of motion, 38 C.F.R. §§ 
4.40 and 4.45 are not for application here.  Accordingly, 
these regulations do not provide a basis for an increased 
rating for the veteran's service-connected left or right knee 
disabilities.

Other pertinent diagnostic codes include Diagnostic Code 
5258, which provides that evidence of dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint will warrant a 20 percent rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5258.  Removal of the 
semilunar cartilage, although symptomatic warrants a 10 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Malunion of the tibia and fibula of either lower extremity 
warrants a 10 percent evaluation when the disability results 
in slight knee or ankle disability, and warrants a 20 percent 
evaluation when the disability results in moderate knee or 
ankle disability.  A 30 percent evaluation requires that the 
malunion produce marked knee or ankle disability.  Nonunion 
of the tibia and fibula of either lower extremity warrants a 
40 percent evaluation if there is loose motion requiring a 
brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

The Board has considered evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5258, for dislocated semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint; and Diagnostic Code 5259, for removal of the semilunar 
cartilage.  However, the clinical evidence does not show 
clinical evidence of symptoms required to warrant an increase 
under Diagnostic Code 5258; and as the veteran is already 
rated at a level which is equal to the maximum rating 
allowable under Diagnostic Code 5259, an increase is not 
warranted on this basis.  Further, the most recent VA 
examination findings do not show impairment of either the 
tibia or fibula, as to warrant an increase under 38 C.F.R. § 
4.71a, Diagnostic Code 5262.

Precedent opinions by the VA General Counsel provide that 
separate ratings may be assigned for knee instability 
(Diagnostic Code 5257) and arthritis with limitation of 
motion (Diagnostic Codes 5003, 5010).  VAOPGCPREC 9-98 and 
23-97.  However, as revealed in the reports of VA 
examinations discussed above, the veteran's left and right 
knee disabilities are not shown to be manifested by 
instability or arthritis.  Therefore, the Board is not 
required to determine whether separate evaluations may be 
granted under Diagnostic Code 5257, for instability, and 
under the diagnostic codes for limitation of motion 
(Diagnostic Codes 5260 or 5261).  VAOPGCPREC 9-98 and 23-97.  

Based upon a review of the evidence in this case, the Board 
finds no provision upon which to assign higher ratings for 
the service-connected left and right knee disabilities.  The 
extent of symptomatology shown is currently adequately 
compensated with the respectively assigned rating 
evaluations.  The Board recognizes that there are situations 
in which the application of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
is warranted in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
appellant's joints.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In this case, however, the medical evidence does not 
demonstrate that the appellant is experiencing functional 
loss due to pain for which a higher rating evaluation is 
warranted for either his left or right knee disability.  
During the most recent examination by VA in July 2000, there 
was only moderate pain with knee motion and the veteran was 
able to ambulate without assistance.  He had close to full 
range of motion, albeit limited by pain and crepitation of 
the right knee around the knee cap, and by pain and soreness 
of the left knee.  Full range of motion of a knee is from 0 
degrees to 140 degrees in extension and flexion.  See 38 
C.F.R. § 4.71, Plate II (2000).  Diagnostic studies revealed 
no arthritis and the impression was that no acute bony 
abnormality was apparent.  Accordingly, based on the 
foregoing, an increased evaluation is not warranted for the 
veteran's left or right knee disabilities under 38 C.F.R. §§ 
4.40, 4.45, and 4.59.

The evidence does not show an exceptional or unusual 
disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2000).  The current evidence of record 
does not demonstrate that the veteran's service-connected 
left and right knee disabilities have resulted in frequent 
periods of hospitalization or marked interference with 
employment.  Id.  It is undisputed that the veteran's left 
and right knee disabilities have an adverse effect on 
employment, but it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  The 
schedule is intended to compensate for average impairments in 
earning capacity resulting from specified disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1 
(2000).

In conclusion, on considering the overall disability picture 
of the veteran's left knee disability and right knee 
disability, the Board does not find any evidence of left or 
right knee impairment that would allow an evaluation over 
that already assigned for each knee disability.  The Board 
has carefully reviewed the entire record in this case; 
however, the Board does not find the evidence to be so evenly 
balanced that there is doubt as to any material issue.  38 
U.S.C.A. § 5107.


ORDER

Service connection for left and right hip arthritis, as 
secondary to the veteran's service-connected left and right 
knee disabilities, is denied.

Entitlement to an increased evaluation for chondromalacia of 
the left knee with patellofemoral syndrome, is denied.

Entitlement to an increased evaluation for chondromalacia of 
the right knee with patellofemoral syndrome, is denied.


		
	WARREN W. RICE, JR 
	Member, Board of Veterans' Appeals

 

